Title: From James Madison to Thomas Jefferson, 4 August 1791
From: Madison, James
To: Jefferson, Thomas


My Dear Sir
N. York Aug: 4. 1791
It being probable that I shall leave this place early in the ensuing week I drop you an intimation of it, that you may keep back any letters that may fall into your hands for me, or that you might intend to favor me with.
The outward bound packet for Halifax & London sailed to day. The one expected for some time past is not yet arrived, and I do not learn that any foreign news is recd. thro’ any other channel. Stock & script continue to be the sole domestic subjects of conversation. The former has mounted in the late sales above par, from which a superficial inference would be drawn that the rate of interest had fallen below 6 PerCt. It is a fact however which explains the nature of these speculations, that they are carried on with money borrowed at from 2½ PrCt. a month to 1 PrCt a week. Adieu. Yrs. mo: Affecly.
Js. Madison Jr
